Order, entered on January 3, 1962, setting aside verdict, reversed, on the law, and verdict reinstated, with $20 costs and disbursements in favor of defendant Board of Education against plaintiff. There was substantial evidence from which the jury could have resolved the issues both of negligence and contributory negligence as they did. Consequently it was error to disturb the verdict. A jury verdict in favor of defendant is not to be set aside unless it appears plainly that the- evidence so preponderates in favor of the plaintiff that an opposite conclusion could not have been reached on any fair interpretation (see collation of authorities in Marion v. McCasland, 16 A D 2d 781, 782). Concur- — McNally, Stevens, Eager and Steuer, JJ.; Breitel, J. P., dissents and votes to affirm.